20-119(L)
     Bertrand v. Garland
                                                                                  BIA
                                                                           Montante, IJ
                                                                          A077 889 197

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            RICHARD C. WESLEY,
 8            SUSAN L. CARNEY,
 9                 Circuit Judges. *
10   _____________________________________
11
12   ESPERANCE BERTRAND,
13            Petitioner,
14                                                               20-119(L),
15                         v.                                    20-4063(Con)
16                                                               NAC
17   MERRICK B. GARLAND, UNITED
18   STATES ATTORNEY GENERAL,
19            Respondent.
20   _____________________________________
21
22   FOR PETITIONER:                       Robert F. Graziano, Esq.,
23                                         Tonawanda, NY.
24
25   FOR RESPONDENT:                       Brian M. Boynton, Acting
26                                         Assistant Attorney General, Civil
27                                         Division; John S. Hogan, Assistant

     * Judge Robert A. Katzmann, originally assigned to this panel, has
     since died. The remaining two judges, being in agreement, have
     decided the matter. See 2d Cir. IOP E(b).
 1                                 Director, Office of Immigration
 2                                 Litigation; Todd J. Cochran, Trial
 3                                 Attorney, Office of Immigration
 4                                 Litigation, United States
 5                                 Department of Justice, Washington,
 6                                 DC.

 7         UPON DUE CONSIDERATION of these petitions for review of

 8   Board of Immigration Appeals (“BIA”) decisions, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   in 20-119(L) is DENIED and the petition for review in 20-

11   4063(Con) is DENIED in part and DISMISSED in part.

12         Petitioner Esperance Bertrand, a native and citizen of

13   Haiti, seeks review of (1) a November 23, 2020 decision of

14   the   BIA   denying   his   motion       to   reopen,   In   re   Esperance

15   Bertrand, No. A077 889 197 (B.I.A. Nov. 23, 2020), and (2) a

16   December 31, 2019 decision of the BIA affirming an August 5,

17   2019 decision of an Immigration Judge (“IJ”) denying his

18   application for withholding of removal and relief under the

19   Convention Against Torture (“CAT”), In re Esperance Bertrand,

20   No. A077 889 197 (B.I.A. Dec. 31, 2019), aff’g No. A077 889

21   197 (Immig. Ct. Batavia Aug. 5, 2019). We denied a request

22   for stay of removal, Dkt. No. 54 (May 18, 2020), and we are

23   advised that Petitioner has been removed. We assume the

24   parties’ familiarity with the underlying facts and procedural

25   history.
                                          2
 1     A. 20-119(L), Order of Removal

 2       Because the BIA’s decision “closely tracks the IJ's

 3   reasoning,”   we    have   “review[ed]    the   IJ’s    and   the   BIA’s

 4   decisions together,” Wangchuck v. Dep’t of Homeland Sec., 448

 5   F.3d 524, 528 (2d Cir. 2006), excluding from our review any

 6   grounds that the BIA explicitly rejected,              Hong Fei Gao v.

 7   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).         On review, we will

 8   uphold the BIA’s factual findings if they are supported by

 9   substantial evidence, affording particular deference to the

10   IJ’s credibility findings.       Xiu Xia Lin v. Mukasey, 534 F.3d

11   162, 165–66 (2d Cir. 2008); see 8 U.S.C. § 1252(b)(4).

12       Withholding of Removal

13       To establish eligibility for withholding of removal, an

14   applicant must show past persecution or a likelihood of future

15   persecution on account “of the [applicant’s] race, religion,

16   nationality, membership in a particular social group, or

17   political   opinion.”      8   U.S.C.    § 1231(b)(3)(A);      8    C.F.R.

18   § 1208.16(b).      A valid past persecution claim can be based

19   on harm other than threats to life or freedom, including “non-

20   life-threatening violence and physical abuse,” Beskovic v.

21   Gonzales, 467 F.3d 223, 226 n.3 (2d Cir. 2006), but the harm

22   must be sufficiently severe, rising above “mere harassment,”

                                       3
 1   to provide a cognizable basis for the claim, Ivanishvili v.

 2   U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d Cir. 2006).

 3       The agency did not err in finding that Bertrand failed

 4   to establish that his experiences in Haiti in the early 1990s

 5   constituted persecution on account of his political opinion.

 6   Bertrand’s claim rested on his testimony regarding a 1991

 7   threat made to him by Chrisner Desholmes, a local military

8    “section    chief”   for   a   group     known   as   the   Association

9    Progressive of Laroche (“APL”).          He reported that Desholmes

10   directed him to stop holding meetings.           He also recounted a

11   1994 incident in which Desholmes, whom Bertrand had opposed

12   as section chief, and other men tied up Bertrand’s relatives

13   while looking for Bertrand and “shot up” their house, as

14   Bertrand testified his father had later reported to him.

15   Pet’r’s Br. at 14.      The unfulfilled threat did not, on its

16   own, amount to persecution.        See Ci Pan v. U.S. Att’y General,

17   449 F.3d 408, 412–13 (2d Cir. 2006).

18       In     some   circumstances,    an   applicant    may   demonstrate

19   persecution by relying on an instance in which a family member

20   was harmed as a means of targeting him on a protected ground.

21   Tao Jiang v. Gonzales, 500 F.3d 137, 141 (2d Cir. 2007).             We

22   identify no error here, however, in the agency’s conclusion

                                         4
 1   that the evidence Bertrand submitted does not sufficiently

 2   establish his claim.         First, he provided only secondhand

 3   evidence of the alleged attack, and second, even that evidence

 4   gives no basis for attributing the attack to any specific

 5   actors, much less suggest a specific covered motive.                More

 6   was required to overcome the IJ’s reasonable determination

 7   that Bertrand’s account of this serious event was, in the

 8   absence of independent corroboration, not reliable enough to

 9   support his claim for withholding of removal.

10       Nor did the agency err in            finding speculative (and

11   therefore deficient) Bertrand’s claim that, if removed, he

12   will likely suffer future persecution on account of his

13   political opinion.       Bertrand left Haiti in 1994; he was not

14   thereafter active in politics; he provided no information

15   about the position (if any) now held by in the Haitian

16   government by Desholmes; and his sister’s vague statement to

17   the police that unidentified “armed criminals” were targeting

18   Bertrand was insufficient to corroborate his claim.             See 8

19   U.S.C.   § 1158(b)(1)(B)(ii).          The     IJ   also    reasonably

20   questioned    the   weight    fairly   owed    to   testimony       about

21   Desholmes’s    alleged    reappearance    in    recent     times,    and

22   Bertrand’s sister’s statement and complaint, because the

                                       5
 1   statement    and     asserted   reappearance        occurred   soon     after

 2   Bertrand was notified of the agency’s intent to reinstate his

 3   removal order.       See Siewe v. Gonzales, 480 F.3d 160, 169 (2d

 4   Cir. 2007) (“So long as an inferential leap is tethered to

 5   the evidentiary record, we will accord deference to the

 6   finding.”).        Because the agency reasonably found Bertrand’s

 7   testimony        unpersuasive   and       the    proffered   corroborating

 8   evidence insufficient, we identify no error in its conclusion

9    that Bertrand failed to establish a likelihood of future

10   persecution on account of his political opinion.                       See 8

11   U.S.C. § 1231(b)(3)(A); see also Jian Xing Huang v. U.S. INS,

12   421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid

13   support     in     the   record . . .      [an    applicant’s]       fear   is

14   speculative at best.”).

15          Because Bertrand failed to establish past persecution or

16   a likelihood of future persecution on account of his political

17   opinion, the agency did not err in denying withholding of

18   removal.           See   8   U.S.C.       § 1231(b)(3)(A);       8     C.F.R.

19   § 1208.16(b)(2). 1

20          Due Process

21          Bertrand argues that the IJ exhibited bias and acted in


     1   On this petition for review, Bertrand does not challenge the
                                           6
 1   violation of his due process rights by (1) initially rejecting

 2   his application for withholding of removal and CAT relief as

 3   untimely; (2) relying on Matter of Pula, 19 I. & N. Dec. 467

 4   (BIA    1987),   when     that    case     related        only    to   asylum;

 5   (3) misstating the date on which Bertrand left Haiti; and

 6   (4) failing to identify the years of issuance of the State

 7   Department   reports      of    which    the     IJ    took   administrative

8    notice.

9           On appeal to the BIA, Bertrand raised each of these

10   arguments in substance. We therefore deem them exhausted and

11   amenable to review.        See Gill v. INS, 420 F.3d 82, 86 (2d

12   Cir. 2005) (noting that “a petitioner is [not] limited to the

13   exact    contours    of   his    argument      below”).          Nevertheless,

14   Bertrand’s due process claims fail because he did not show

15   any related prejudice.           See Garcia-Villeda v. Mukasey, 531

16   F.3d 141, 149 (2d Cir. 2008) (“Parties claiming denial of due

17   process in immigration cases must, in order to prevail, allege

18   some    cognizable      prejudice       fairly        attributable     to   the

19   challenged process.” (internal quotation marks omitted)).




     agency’s denial of CAT relief. See Yueqing Zhang v. Gonzales, 426
     F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005) (stating that petitioner
     abandons claim by not raising it in his brief) and so we do not
     address it further.
                                          7
 1         Bertrand’s        application         was   ultimately        considered

 2   notwithstanding any timeliness issues; the IJ acknowledged

 3   that Matter of Pula related to asylum only and cited the

 4   decision    simply       to   note    Bertrand’s    prior        disregard     for

 5   immigration laws, which it did not rely on in resolving his

 6   claim; the misstated date related to a credibility finding

 7   that the BIA did not rely on in its dismissal of Bertrand’s

 8   appeal; and the IJ relied on the historical record created by

9    past State Department reports rather than on a report for a

10   specific year, so its failure to identify the reports’ years

11   of issuance caused no harm.             Because Bertrand has not shown

12   that he was prejudiced by any of these alleged errors, he has

13   not established a due process violation. 2

14       B. 20-4063(Con), Motion to Reconsider and Reopen

15         We review denial of motions to reconsider and to reopen

16   for abuse of discretion and determination related to country

17   conditions       for    substantial     evidence.         Jian    Hui   Shao   v.

18   Mukasey, 546 F.3d 138, 168–69, 173 (2d Cir. 2008).

19         As   the    BIA    found,      Bertrand’s    June    2020     motion     was



     2 Even assuming prejudicial error, these mistakes, without more,
     do not demonstrate bias. See Liteky v. United States, 510 U.S.
     540, 555 (1994) (“[J]udicial rulings alone almost never constitute
     a valid basis for a bias or partiality motion.”).
                                             8
 1   untimely because it was filed more than five months after the

 2   BIA issued its December 2019 order of removal.                           See 8 U.S.C.

 3   § 1229a(c)(6)(B)          (providing           30-day     filing      deadline      for

 4   motions to reconsider), (7)(C)(i) (providing 90-day deadline

 5   for motions to reopen).                The statute provides no exceptions

 6   to the time limitation for reconsideration motions, see 8

 7   U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b), and, as discussed

 8   below,    Bertrand        did    not    establish       a    material      change   in

9    conditions in Haiti as required to excuse him from complying

10   with      the         deadline      for         motions       to     reopen,        see

11   § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

12          Bertrand alleged the occurrence of a change material to

13   his eligibility for relief arising from his sister’s report

14   that Desholmes recently looked for him and attacked his

15   nephew.         The    BIA    reasonably        declined      to    credit   related

16   statements       from     Bertrand’s           sister   and    nephew,       however,

17   because    the         statements      were      unsworn,      were      written     by

18   interested parties, were strikingly similar, and were not

19   accompanied by evidence that they were mailed from Haiti.

20   See Y.C. v. Holder, 741 F.3d 324, 332, 334 (2d Cir. 2013)

21   (holding        that     “[w]e    generally          defer     to    the     agency’s

22   evaluation       of     the   weight      to    be   afforded       an   applicant’s

                                                9
 1   documentary evidence” and upholding BIA’s decision not to

 2   credit letter from applicant’s spouse in China); see also Mei

 3   Chai Ye v. U.S. Dep’t of Justice, 489 F.3d 517, 524 (2d Cir.

 4   2007) (reiterating “the commonsensical notion that striking

 5   similarities between affidavits are an indication that the

6    statements are canned” (internal quotation marks omitted)).

7    Bertrand’s   remaining     evidence—a    July    2019    report    of   a

8    politically motivated massacre in Haiti—did not provide a

9    basis for reopening or demonstrate changed conditions because

10   he had previously submitted it to the IJ.                See 8 U.S.C.

11   § 1229a(c)(7)(C)(ii) (requiring new or previously unavailable

12   evidence of changed conditions); see also In re S-Y-G-, 24 I.

13   & N. Dec. 247, 253 (B.I.A. 2007) (“In determining whether

14   evidence   accompanying    a   motion   to   reopen     demonstrates    a

15   material change in country conditions that would justify

16   reopening,   [the   BIA]   compare[s]    the    evidence    of    country

17   conditions submitted with the motion to those that existed at

18   the time of the merits hearing below.”).

19       We therefore deny the consolidated petitions. In sum,

20   Bertrand failed to timely file his motion to reconsider or to

21   establish a material change in country conditions that would

22   excuse his untimely filing of his motion to reopen.                See 8

                                      10
 1   U.S.C. § 1229a(c)(6)(B), (7)(C).   We dismiss the petition in

 2   remaining part because we lack jurisdiction to review the

 3   agency’s “entirely discretionary” decision to decline to

 4   reopen proceedings sua sponte.     Ali v. Gonzales, 448 F.3d

 5   515, 518 (2d Cir. 2006).

 6       For the foregoing reasons, the petition for review in

 7   20-119(L) is DENIED, the petition for review in 20-4063(Con)

 8   is DENIED in part and DISMISSED in part, and the motion for

 9   in forma pauperis status in 20-4063(Con) is DENIED as moot.

10                              FOR THE COURT:
11                              Catherine O’Hagan Wolfe,
12                              Clerk of Court




                                  11